UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 17, 2011 C&F FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Virginia 000-23423 54-1680165 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. EmployerIdentification No.) 802 Main Street, West Point, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (804) 843-2360 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4c under the Exchange Act (17 CFR 240-13e-4c) Item 8.01 Other Events On November 17, 2011, C&F Financial Corporation issued a news release announcing the board of directors’ declaration of a cash dividend payable January 1, 2012.A copy of the company’s news release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference into this Item 8.01. Item 9.01. Financial Statements and Exhibits (d) Exhibits C&F Financial Corporation news release dated November 17, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. C&F FINANCIAL CORPORATION REGISTRANT Date:November 17, 2011 By: /s/Thomas F. Cherry Thomas F. Cherry Chief Financial Officer 3
